UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number000-53502 Marine Drive Mobile Corp. (Exact name of registrant as specified in its charter) Nevada 68-0676667. (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1278 Indiana #301, San Francisco, CA 94107 (Address of principal executive offices) (415) 839-1055 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes []No[] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 15, 2012: 38,220,000 common shares TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheets as at March 31, 2012 and September 30, 2011 4 Statement of Operations For the three months and six months ended March 31, 2012 and 2011 and for the period January 18, 2007 (Date of Inception) to March 31, 2012 5 Statement of Cash Flows For the six months ended March 31, 2012 and 2011 and for the period January 18, 2007 (Date ofInception) to March 31, 2012 6 Notes to the Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Marine Drive Mobile Corp., formerly Sona Resources, Inc., (developmentstage company) (the “Company”) at March 31, 2012 (with comparative figures as at September 30, 2011) and the statement of operations for the three months and six months ended March 31, 2012 and 2011 and for the period from January 18, 2007 (date of inception) to March 31, 2012 and the statement of cash flows for the six months ended March 31, 2012 and 2011 and for the period from January 18, 2007 (date of inception) to March 31, 2012 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the year ending September 30, 2012. 3 MARINE DRIVE MOBILE CORP. formerly Sona Resources, Inc. (Development Stage Company) BALANCE SHEETS Mar. 31, 2012 Sept. 30, 2011 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expense - Total Current Assets PROPERTY AND EQUIPMENT Computer equipment, net of accumulated depreciation of $108 - Total Property and Equipment - OTHER ASSETS Computer software, net of accumulated amortization of$8,752 - Website development costs, net of accumulated amortization of$2,500 and $0 at March 31, 2012 and September 30, 2011, Respectively - Goodwill - Total Other Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances from related parties Note payable - Advances from third party Total Current Liabilities STOCKHOLDERS’ DEFICIENCY Common stock 250,000,000 shares authorized, at $0.001 par value; 38,220,000 and37,220,000 shares issued andoutstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 MARINE DRIVE MOBILE CORP. formerly Sona Resources, Inc. (Development Stage Company) STATEMENT OF OPERATIONS For three months and six months ended March 31, 2012 and 2011 and for the period January 18, 2007 (date of inception) to March 31, 2012 (Unaudited) Three months ended March 31, Six months ended March 31, From January 18, 2007 (date of inception) to March 31, 2012 REVENUES $
